             Case 3:20-cr-00223-JCH Document 1 Filed 12/02/20 Page 1 of 1




                                   CRIMINAL CALENDAR

The following CRIMINAL CASE will be presented by the United States Government in the
United States District Court, 141 Church Street, New Haven, CT, before the Honorable JANET
C. HALL, United States District Judge, on December 3, 2020, at 10:00am
                                                    AUSA CHRISTOPHER W. SCHMEISSER

                                                              Waiver of Indictment and Guilty Plea

UNITED STATES                                  Docket No. 3:20CR223 (JCH)_______

        v.
John Doe                                       COUNT ONE
                                               18 U.S.C. § 152
(Daniel M. Erwin, Esq.)                        False Statements Under Oath in a Bankruptcy Matter

                                               PENALTIES
                                               Imprisonment: Maximum 5 Years
                                               Fine: $250,000.00
                                               Supervised Release: 3 years
                                               Special Assessment: $100
                                               Restitution: $64,955.00




To: Honorable Janet C. Hall

cc:     U. S. Attorney’s Office –New Haven
        U. S. Marshal’s Office – New Haven- via email
        U. S. Clerk’s Office – Dihann Lewis, Courtroom Deputy - via email
        U. S. Probation Office – New Haven- via email
        Daniel M. Erwin, Esq. (Counsel for Defendant)- via email
